 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDLauer's Furniture Stores, Inc.; Lawrence Bell; Up-state Interiors, Inc.; York Interiors, Inc. and RetailStore Employees Union Local 345, AFL-CIO andChauffeurs, Teamsters and Helpers Local UnionNo. 118, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 3-CA 8348, 3-CA8512-1, 3-CA 8512-2, 3 CA-8512-3, 3-CA-8309.3 CA-8520-1, 3-CA 8520-3. and 3-CA-8520 4November 6, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELI.OAND TRUESDALEOn May 24, 1979, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, General Counsel and Re-spondents filed exceptions and supporting briefs, andRespondents filed a brief in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions2of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder, as modified herein.4' The General Counsel. subsequent to the issuance of the AdministrativeLaw Judge's Decision in this proceeding, filed a motion to amend the con-solidated complaint to allege that Respondents violated Sec. 8(a15) and ()of the Act by Upstate's unilaterally subcontracting bargaining unit work toYork Interiors. Inc., shortly after the discharge of Lauer's employees. Sincewe agree with the Administrative l.aw Judge's conclusion that auer's ineffect terminated its operation when it discharged its employees, we find thatno issue arises with respect to alleged subcontracting of the work of thoseemployees. Accordingly. General Counsel's motion to amend the consoli-dated complaint is hereby denied.2 We adopt the Administrative Law Judge's conclusion that RespondentsLawrence Bell, Upstate Interiors, Inc., and York Interiors Inc., d not con-stitute an alter ego of Respondent Lauer's. In so doing. we note that. at thetime of the transfer of Lauer's stock to Respondent Bell and Upstate. all ofthe stock was owned by Wayne Klopp, who had no interest in RespondentsBell. Upstate, or York. Nor did Bell, Upstate. or York have any interest inLauer's prior to the stock transaction. Thus. the factor of common ownershipbetween the predecessor and the purchaser at the time of the sale is absent inthis case. See. e.g.. Cralibrd Door Salei (Coreanm' Inc. 226 NlRB 1144(l976); Il-Ron (rporation. d/b/a Preiion C(arpe, tln., 223 NI.RB 329.338 (1976); Marquis Printing (Corporaion. 213 NLRB 394 11974).3 We hereby modify the Administrative Law Judge's remedy to computethe backpay due consistent with the Board policy set Iorth in ' Wo ,ol-mworth (rnparun,, 90 NILRB 289 11950).4 In his recommended Order, the Administrative Law Judge inadvertentlyfailed to provide that Respondent cease and desist from "in any like orrelated manner" interfering with employees' Sec 7 rights. Accordingly, wehave added this k:nguage to the Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Lauer'sFurniture Stores, Inc., Rochester, New York, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Add the following as paragraph l(b):"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir Section 7 rights."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPoSTEI)D BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WiI.L. NOT fail and refuse to bargain withthe Retail Store Employees Union Local 345,AFL-CIO, and Chauffeurs, Teamsters andHelpers Local Union No. 118, an affiliate of theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,with respect to the effects on our unit employeesby terminating our operations.WE wIlI. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their Section 7 rights.WlE Wll., upon request, bargain collectivelywith Retail Store Employees Union Local 345,AFL-CIO, and Chauffeurs, Teamsters andHelpers Local Union No. 118. an affiliate of theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,with respect to the effects on our unit employeesby terminating our operations, and reduce towriting any agreements reached as a result ofsuch bargaining.Wti WlL. make our unit employees whole bypaying those employees who were terminated onDecember 5. 1977, when we terminated our op-erations, their normal wages for a period asspecified in the Administrative Law Judge's De-cision, plus interest.LAUl:R'S FRNITURE S)RES. IN('.246 NIlRB No. 58360 LAUER'S FURNITURE STORES, INCDECISIONSTATEMENI OF TIHE CASESTHOMAS D. JOHNSION, Administrative Law Judge:These cases were heard before me at Rochester, New York,on December 20, 1978.' pursuant to charges filed by RetailStore Employees Union Local 345. AFL-CIO (herein re-ferred to as the Retail Local), against Lauer's FurnitureStores. Inc.2(herein referred to as Respondent Lauer), onFebruary 16, in Case 3-CA-8348: against Lawrence Bell(herein referred to as Respondent Bell) on May 23, in Case3-CA-8512-1 against Upstate Interiors, Inc. (herein re-ferred to as Respondent Upstate), on May 23, in Case 3CA-8512 2: and against York Interiors, Inc.' (herein re-ferred to as Respondent York), on May 23, in Case 3 CA8512-3, and pursuant to charges filed by Chauffeurs. Team-sters and Helpers Local Union No. 118, an affiliate of theInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (herein referred to as theTeamsters Local), against Respondent Lauer on January17, in Case 3-CA-8309: against Respondent Bell on May26, in Case 3-CA-8520-1; against Respondent Upstate onMay 26, in Case 3 CA-8520-3; and against RespondentYork on May 26, in Case 3-CA-8520-4, and a consolidatedcomplaint issued on July 26.The consolidated complaint alleges that RespondentLauer, Respondent Upstate, Respondent York, and Re-spondent Bell (herein collectively referred to as Respon-dents) constitute alter ego corporations and a single inte-grated business enterprise, and that Respondents violatedSection 8(a)(1) and (5) of the National Labor Relations Act,as amended (herein referred to as the Act), by refusing tobargain collectively with the Retail Local and the Team-sters Local (herein collectively referred to as the Unions), asthe exclusive bargaining representatives of the employees inseparate units, each represented, by unilaterally terminatingunit employees; by failing to bargain over the effects of astock sale on Respondent Lauer's unit employees: by insti-tuting changes in the wages, hours, and other terms or con-ditions of employment of the unit employees during theeffective terms of the collective-bargaining agreements withthe Unions and terminating said agreements without com-plying with the provisions of Section 8(d) of the Act: andby failing to comply with the recall-from-layoff provisionsof those collective-bargaining agreements.Respondents. in their answer dated July 31. deny havingviolated the Act as alleged.The issues involved are whether Respondents are alteregos or constitute a single employer, and whether Respon-dents violated Section 8(a)(l) and (5) of the Act by refusingto bargain collectively with the Unions by unilaterally ter-minating unit employees; by failing to bargain over the ef-fects of a stock sale on Respondent Lauer's unit employees:by making changes in the unit employees' wages. hours,and other terms or conditions of employment while collec-tive-bargaining agreements were in effect covering themAll dates referred to are in 1975 unless otherwise stated2 The correct name appears as reflected by the record rather than the name"Lauer Furniture Company, Inc.." as appeared in the pleadings.3 The correct name appears as reflected by the record rather than the name"York Appliance Inc." as appeared in the pleadings.and terminating such agreements without complying withthe provisions of Section 8(d) of the Act: and by failing tocomply with the recall-from-layoff provisions of those col-lective-bargaining agreements.Upon the entire record' in these cases and from my ob-servations of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondents.' Ihereby make the following:6FINI)IN(;S OF FA(II. THE BUSINESSES O() RESPONI)INISRespondent Lauer, a Virginia corporation with a place ofbusiness located at 3300 Monroe Avenue, Rochester, NewYork, is engagd in the business of the retail sale of furnitureand carpets. During the past year, preceding the issuance ofthe consolidated complaint on July 26. Respondent l.auerin the course of its operations sold and distributed productsvalued in excess of $500,000, and it also received goodsvalued in excess of $50,000 at its Rochester, New York,place of business directly from States located outside theState of New York.Based upon the foregoing I find that Respondent Lauer isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The jurisdiction over Respondent Upstate and Respon-dent York is dependent upon a determination of whetherthey, along with Respondent Lauer. are alter egos or consti-tute a single employer, discussed infra.II. THE I.ABOR ORGANIZATIONS INVO()I.EDRetail Store Employees Union L.ocal 345, AFL-CIO.and Chauffeurs, Teamsters and Helpers Local Union No.118, an affiliate of the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,are each labor organizations within the meaning of Section2(5) of the Act.111. THE UNFAIR LABOR PRACTI( ESA. Background and the Relationships Between RespondentsRespondent Lauer for many years operated a retail furni-ture store, which included a carpet department, located at3300 Monroe Avenue. Rochester, New York. Its presidentand the sole owner of all its corporate stock was WayneKlopp.'The employees of Respondent Lauer were represented bythe Unions. The Retail Local represented the employees inthe unit described as follows:All sales personnel employed by Respondent Lauer inits store located at 3300 Monroe Avenue. Rochester,4Respondents' unopposed motion to correct the transcnpt Is hereb)granted.Neither of the Charging Parties submitted a brief6 Unless otherwise indicated, the findings are based on the pleadings, ad-mission,, stipulations, and undisputed evidence contained in the recordwhich I credit.Ihe record does not establish whether there were an\ other officers of thecorporation361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York: excluding all employees who are repre-sented by another labor organization, or any employeein the warehouse, cleaning and maintenance depart-ment, display department, advertising department. re-ceptionists, office and clerical employees, including theoffice employees in the drapery department, estimatorsin the drapery departments, guards and supervisors asdefined in the Act.The Teamsters Local represented the employees in a unitdescribed as follows:All operators of motor vehicles, helpers on the truckswho aid and assist the operator of the motor vehicles,warehousemen and repair and furniture finishers em-ployed by Respondent Lauer in its store located at3300 Monroe Avenue, Rochester, New York; exclud-ing all office clerical employees, guards and supervisorsas defined in the Act and all other employees.Both Unions had collective-bargaining agreements withRespondent Lauer covering the unit employees they repre-sented. The Retail Local's collective-bargaining agreementwas effective from February 7, 1977, through February 4.1979. The Teamsters Local's collective-bargaining agree-ment was effective from April 16, 1977, until April 15, 1980,and it also had another agreement with Respondent Lauereffective from April 15, 1977, to April 15, 1980, wherebyRespondent Lauer agreed to make contributions on behalfof the unit employees to the New York State Teamstersconference pension and retirement fund.Both collective-bargaining agreements contained union-security provisions requiring employees to become mem-bers of those Unions representing the units involved. Theyalso contained layoff and recall provisions.The parties stipulated, and I find, that prior to aboutDecember 5, 1977, each of these units constituted a unitappropriate for the purposes of collective bargaining withinthe meaning of the Act, and a majority of the employees ineach unit had designated or selected the Retail Local or theTeamsters Local with represented that unit as their repre-sentative for the purposes of collective bargaining with Re-spondent Lauer.Respondent York, a New York corporation, operated astore located at the East Rochester Village Mall in Roches-ter, New York, where it was engaged in the retail sale offurniture and carpets. It was equally owned at all timesmaterial hereinBby Respondent Bell,9who served as pres-ident, and by Gary Eidlin, who was an officer and director.The record does not reflect whether there were any otherofficers. Respondent York has been in the furniture andcarpet business since 1970 and employed 13 employees asof December 1, 1977, who were classified as sales, office,warehouse, and installation employees. They were not rep-resented by any labor organization.Respondent Bell, whose testimony I credit, testified thatin order to obtain a more desirable location for RespondentYork's store for purposes of improving its business, he en-tered into negotiations with President Klopp of RespondentLauer in the summer of 1977 to purchase the assets of Re-' About January 31, Bell temporarily purchased Eidlin's stock, but sold itin February to John Summers.' Respondent Bell is a supervisor under the Act.spondent Lauer. These assets included a lease on the build-ing located at 3300 Monroe Avenue. The building wasowned by l.auer Realty Corp.,' which had leased it to Bie-derman National Stores, Inc., whose successor, AmericanNational Stores, Inc.. had subsequently assigned the leaseto Resondent Lauer. The original lease was for a period of15 years, from October 1. 1967, to September 30, 1982.Respondent Bell, who was aware of the dire financialcondition of Respondent Lauer and had examined itsbooks, denied that at any time his object was to purchaseRespondent Lauer as a going business, saying that all hewanted was to obtain the lease so he could relocate his storethere. However, Respondent Bell stated that Lauer RealtyCorp.'s representatives, with whom he had negotiated fortheir approval of subletting or assignment of the lease fromRespondent Lauer to Respondent York, which they refusedto do, informed him that they must approve any assignmentof the lease and that the building must be used for furnituresales only, and threatened him that, if Respondent Lauerdid not continue operating a furniture business there, theywould terminate the lease and have them thrown out.The lease under article V provided that any assignmentor subletting of the lease required the written consent of thelessor, Lauer Realty Corp. Subsection (a) of article V pro-vided that any such subletting or assignment was condi-tioned upon the sublessee or assignee using the premises forthe purposes described in article I of the lease. Article, , inpart, restricted the use of the premises to those permitted byapplicable zoning or other governmental laws or regula-tions. Article XXI, which Respondent Bell stated was re-ferred to by Lauer Realty Corp. in threatening to terminatethe lease, provided that the original lessor had representedthat it was issued a permit by the town of Pittsford, NewYork, to conduct a retail furniture sales business at thatlocation. According to Respondent Bell, the rate per footcharged for leasing the building, as provided for in theoriginal lease, was substantially less than the current mar-ket rate.Respondent Bell testified that, since he was unable toacquire the lease by purchasing the assets of RespondentLauer because of the threats by Lauer Realty Corp., hedecided to purchase its stock instead after Gary Eidlin re-fused to agree" for Respondent York to purchase Respon-dent Lauer, but would agree to allow Respondent York tolocate at that address as a tenant and as a managing com-pany. He then formed Respondent Upstate, a New Yorkcorporation of which he was the sole owner and president,which in turn purchased, effective December 5, 1977, all ofthe shares of stock owned by Klopp in Respondent Lauer.Respondent Bell, who then became president of Respon-dent Lauer, denied that Respondent York had anything todo with purchasing Respondent Lauer. According to Re-spondent Bell, this would give him control of the lease so hecould negotiate with Lauer Realty Corp. to get an assign-ment of the lease or to purchase the building.'I The record does not establish any relationship between RespondentLauer and Lauer Realty Corp.1 According to Respondent Bell, Eidlin was active in Respondent York,and the) made the decisions together.1 The building was subsequently purchased by Lawrence Bell and JohnSummers, as individuals, in December.362 LAlIER'S FURNITURE STORES, INC.President Klopp. who testified that in the summer of1977 Respondent Lauer's business was on the verge ofbankruptcy and that its inventory was owned by PublicAcceptance Corporation, which had a security agreementcovering it, corroborated Respondent Bell's testimony thathe originally only wanted to purchase the assets, untilLauer Realty Corp. threatened to cancel the lease. He alsocorroborated Respondent Bell's testimony about selling hisownership of Respondent Lauer's stock to Respondent Up-state effective December 5. 1977. Klopp denied that sincethat time he had had any interest in Respondent Lauer orever had any ownership or relationship with either Respon-dent Upstate or Respondent York.Following the purchase of Respondent Lauer by Respon-dent Upstate, Respondent York took over the building lo-cated at 3300 Monroe Avenue on December 5. where itbegan operating its retail furniture and carpet business,using its own employees, who were brought over from theEast Rochester Village Mall store, which it closed down byFebruary 28. Respondent York also, pursuant to a manage-ment agreement with Respondent Upstate, has operated aretail furniture business in the name of Respondent Lauerat that same address, providing the staff consisting of salespersonnel, office clericals, drivers, and warehousemen.There is no evidence that Respondent York hired any addi-tional personnel to perform this work.Respondent York and Respondent Lauer have main-tained separate bank accounts, payrolls, inventories, pur-chases, advertising, and sales. However, all the employeeswork through Respondent York, which sets the wages, andall employees are paid the same rates as employees of Re-spondent York. Respondent York's name is not displayedon the building, and the delivery trucks used, which belongto Respondent York, contain no caption except for onetruck which has a Lauer legend on it.According to Respondent Bell, those changes which haveoccurred involving Respondent Lauer include expandedadvertising, acquiring new lines of furniture and credit, re-ducing the amount of floorspace to allow other areas in thebuilding to be rented, moving Respondent Lauer's bankaccount to the same bank as Respondent York, putting itunder the same insurance policy as Respondent York. andhaving the books kept by Respondent York's bookkeeper.Unlike Respondent Lauer, Respondent York also main-tains commercial accounts.Respondent Bell credibly testified that this work wasdone in the name of Respondent Lauer because they had tomaintain a semblance of Respondent Lauer doing businessat that address, which otherwise they had no need or desirefor, or Lauer Realty Corp. would terminate their lease andthey would lose the building. An additional reason for ap-portioning the inventory and payroll was because his part-ner in Respondent York was not associated with Respon-dent Lauer.Following Respondent Upstate's purchase of Respon-dent Lauer, the Public Acceptance Corporation brought anaction against Respondent Lauer, Respondent Upstate, Re-spondent Bell, and Wayne Klopp on the security agreementcovering Respondent Lauer's inventory, seeking to replevy13 Respondent Lauer's records reflect that it had lost money for the ears1975 77.the secured items or, in the alternative, demanding a mone-tary judgment.A settlement agreement in this matter was entered intoon December 21, 1977. by Respondent Lauer, RespondentUpstate. and Public Acceptance Corporation.B. The Rcfi.sals To BargainWayne Klopp testified that on December 3, 1977, Re-spondent Lauer employed approximately 10 or II employ-ees. of whom 2 were members of the Teamsters ocal andthe remaining 5 or 6 were members of the Retail local. Onthat day he informed the employees that their employmentwould be terminated that night. He also told them Respon-dent Bell was taking over as the head of Respondent Lauer.According to Respondent Bell, who denied having any-thing to do with terminating the employees, he informedKlopp that he did not need any of Respondent Lauer'semployees because he had his own employees to do the job.He further told Klopp that if anybody wanted to apply, hewas welcome, and he would consider him along with any-body else who applied as employees were needed. There isno evidence that any of the employees who worked underKlopp applied for a job after Respondent Upstate pur-chased Respondent Lauer.When Klopp was asked whether, prior to transferring hisstock to Respondent Upstate. he had discussed the effect ofthe sale on the unit employees with either the Teamstersl.ocal or the Retail Local, he replied that he imagined therewas some general conversation. However, he could not bemore specific and admitted he did not go to either of theUnions and tell them he was selling the stock and as a resultwas going to terminate the employees.Both Robert Cunico, who is present of the Retail Local,and Ernest Moyer, who is president of the Teamsters Local,credibly denied that anybody from any of the Respondentsever advised them that the employees would be terminatedor had any discussions with them regarding the effects ofthe stock sale of Respondent Lauer on the unit employees'4or about terminating the collective-bargaining agreementswith their Unions. Bell acknowledged that he did not notifythe Unions about purchasing the stock of RespondentLauer or the effects it would have upon the unit employeesor about terminating the collective-bargaining agreements."According to Klopp's undisputed testimony, he hadgiven Respondent Bell copies of the collective-bargainingagreements between Respondent Lauer and the Unionsduring their negotiations.Retail Local's President Cunico credibly testified, with-out denial, that after members of his Union employed byRespondent Lauer informed him on about December 3 thatthey had been terminated, he contacted Respondent Lauerin the early part of the following week and was given Re-spondent Bell's number to call. Upon calling RespondentBell and informing him that he would like to sit down andtalk to him about their collective-bargaining agreements14 To the extent Klopp testified that he imagined he had some generalconversation with the Unions about the effects of the stock sale on the unitemployees. I credit the denials of hoth Cunico and Moer which I find morepersuasive than the vague. uncertain testimony of Klopp on this point.' The collective-hargaining agreements between Respondent Lauer andthe Unions were never applied to Respondent York's employees and. accord-ing to Respondent Bell. those agreements were terminated.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recognition. Respondent Bell referred him to AttorneyMalarney.President Cunico then turned the matter over to RetailLocal's Attorney Cohen, who sent Attorney Malarney aletter dated February 13. The letter referred to a prior dis-cussion between Cohen and Malarney, which was not es-tablished for the record, and made references to variousclaims regarding the sales commission to be paid to an em-ployee; claims for pension, health, and welfare: claims forvacation pay under the collective-bargaining agreement forthose employees laid off or discharged, demanded that em-ployees presently employed by Respondent Lauer for over30 days be required to become members of the Retail Localtendering dues and initiation fees or be discharged, andrequested that all the former employees of RespondentLauer who had been replaced be granted immediate rein-statement with backpay.Attorney Chapman, who had been retained as laborcounsel, responded by letter dated February 17. rejectingthe claims that employees be required to become membersor be discharged and that former employees be reinstatedwith backpay as being without any basis, but informed At-torney Cohen that he would subsequently contact him re-garding the other claims.'Teamsters Local's president, Moyer, testified that on De-cember 3, 1977, after being informed by members of hisUnion that they had been discharged by RespondentLauer, he sent a letter dated January 6 addressed to Re-spondent Bell at Respondent Lauer advising him that theTeamsters Local would like for Respondent Upstate tohonor the successor clause in the collective-bargainingagreement it had with Respondent Lauer, setting out suchclause. The letter further requested Respondent Upstate tosit down with the Teamsters Local and negotiate a collec-tive-bargaining agreement covering wages, hours, andworking conditions for all employees that were covered bythe collective-bargaining agreement. Moyer never receiveda response.According to Moyer, since December 5, 1977, no contri-butions have been made to the health, welfare, and pensionplans, and none of his members has been recalled fromlayoff."C. Analysis and ConclusionsThe General Counsel contends, contrary to Respondents'denials, that Respondents are alter egos and constitute asingle employer and that they violated Section 8(a)(1) and(5) of the Act by refusing to bargain collectively with theUnions by unilaterally terminating unit employees; failingto bargain over the effects of a stock sale on RespondentLauer's unit employees: making changes in the unit em-ployees' wages, hours, and other terms or conditions of em-ployment while collective-bargaining agreements were ineffect covering them, and terminating such agreementswithout complying with the provisions of Section 8(d) of16 There is no evidence of any further discussions or correspondence be-tween Attorney Cohen and Attorney Chapman concerning these matters." There was no evidence to establish that employees other than thoseterminated on December 3. 1977, had been laid off.the Act:' and failing to comply with the recall-from-layoffprovisions of those collective-bargaining agreements.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed them in Section 7 ofthe Act. Section 8(a)(5) of the Act prohibits an employerfrom refusing to bargain collectively with the representativeof its employees.The initial issue to be resolved is whether Respondentsare alter egos or constitute a single employer.The existence of an alter ego status between enterprises isdetermined by their having substantially identical manage-ment, business purpose, operation, equipment, customers,supervision, and ownership. Craviford Door Sales Company,Inc. and Cordes Door Comrpany,, 226 NLRB 1144 (1976).Among the principal factors relied upon in determiningwhether enterprises constitute a single employer are the in-terrelation of operations, centralized control of labor rela-tions, common management, common ownership. and fi-nancial control. Sakrete of Northern California, Inc.. 137NLRB 1220 (1962), enfd. 332 F.2d 902 (9th Cir. 1964), cert.denied 379 U.S. 961 (1965).The evidence. supra, establishes that Respondent Lauer,which was on the verge of bankruptcy, operated a retailfurniture store located at 3300 Monroe Avenue, Rochester,New York. Its sole owner and president. Wayne Klopp, onDecember 3, 1977, terminated all the employees and effec-tive December 5, 1977, sold all of his stock to a newlyformed corporation, Respondent Upstate. This new corpo-ration was created by Respondent Bell, an individual whois also its sole owner and president, solely for the purpose ofacquiring the lease held by Respondent Lauer on the build-ing located at that address in order to relocate a furnitureand carpet store there which was then being operated else-where by Respondent York. Respondent Bell, who had noprior relationship with Respondent Lauer, became its pres-ident after the acquisition by Respondent Upstate.Neither Respondent Upstate nor Respondent Bell em-ploys any employees itself; and neither is engaged in anybusiness operations in such capacity.Respondent Bell is also the president and owns 50 per-cent of the stock in Respondent York. The remaining 50percent of the stock in that corporation was owned by GaryEidlin, who was also an officer. Both Eidlin and Respon-dent Bell together made the decisions for operating it. Eid-lin had no interest in or relationship with either RespondentUpstate or Respondent Lauer.Since Respondent Upstate, through its purchase of Re-spondent Lauer, acquired the lease on the building locatedat 3300 Monroe Avenue, Respondent York has relocated itsown retail furniture and carpet store there, where it nowoperates it under an agreement with Respondent Upstate.While certain retail furniture business is also conducted atthat same address in the name of Respondent Lauer, whichhas no employees itself, this work has been performed byRespondent York's own employees without any additionalemployees being hired, and the only purpose of continuingRespondent Lauer in business is to protect against threatsby the owner of the building, l.auer Realty Corp., to fore-I Sec. 8(d) of the Act provides procedures to be followed by a party to acollective-bargaining agreement who seeks to terminate or modify thatagreement.364 LAUER'S FURNITLU:RE SORES. INC.close on the lease if it did not do so rather than for purposesof operating it as an ongoing business entity.Although the corporate name of Respondent Lauer re-mains intact and business is still performed in its name, butby Respondent York's employees, in view of its financialcondition existing at the time of the stock sale and the lim-ited purposes for acquiring and continuing it in existence, Iam persuaded and find that Respondent Lauer in effect ter-minated its own operations on December 3. 1977, when itterminated all the employees."Applying the above principles to these findings, I am per-suaded and find that none of Respondents are alter egos orconstitute a single employer. While Respondent Bell, as thepresident of both Respondent Upstate and RespondentLauer and as the sole owner of Respondent Upstate, whichin turn owns Respondent Lauer, possesses ownership andcontrol over them, none of these three Respondents employany employees themselves, and except for the work con-ducted by Respondent York's employees in the name ofRespondent Lauer. none of them are engaged in any husi-ness operations. With respect to Respondent York. whileRespondent Bell is president and owns 50 percent of itsstock, he neither has controlling ownership nor manage-ment over it. and his equal co-owner and co-managing offi-cer, Gary Eidlin, has no relationship with either Respon-dent Lauer or Respondent Upstate.Turning to the issues of whether there was an unlawfulrefusal to bargain, the General Counsel argues that thechange in the corporate ownership of Respondent Lauerdid not affect its collective-bargaining obligations with theUnions, and their collective-bargaining agreements in exis-tence at the time of the stock sale remain the obligations ofRespondents after the sale. Cited in support of his positionwere the Board's Decisions in Miller Trucking Service. Inc..etc., 176 NLRB 556 (1969). enforcement denied on othergrounds 445 F.2d 927 (10 Cir. 1971). and Topinka'S CountrnHouse. Inc., 235 NLRB 72 (1978). However, in both ofthose cases, unlike the instant cases, fbllowing the change ofownership operations continued substantiall) as before.employing at least the majority of those employees whoworked for the companies prior to the changes in owner-ship.Respondents, relying upon such cases as Btrns.2" contendthat successorship principles apply, hut deny that any ofRespondents are successor employers obligated to recognizeand bargain with the Unions. If successorship principles areapplicable, the General Counsel alternatively contends thatthe "employing industr,," remained the same.taing found that Respondents are not lter egos or thatthey constitute a single employer, it remains to determinewhether Respondent York is a successor to Respondentl.auer.The law is well settled that a change in the ownership ofa business enterprise does not of itself relieve the new ownerof a obligation to recognize and bargain with the unionwhich represented the predecessor's employees. ('ag/c..Inc.. 218 NlRB 603. 605 (1975). Hlowever, where a major-I' he discharges of the emphloees cere not alleged t he heen lor dis-criminators reasons under the Acl.2" ;' .R F , Rurkn. ninlrnaliotlr l ., t uril .S'r u cl, In .406 t S 27211)721ity of unit employees, selected in a nondiscriminatory man-ner, had never worked for the predecesssor employer, thenew employer is not a successor employer obligated to bar-gain with the union which represented them. See TallaksonFord, Inc.. 171 Nl.RB 503 (1968). Here, none of Respon-dent York's employees performing unit-type work hadworked for Respondent Iauer, but all of them were work-ing for Respondent York at its old location before beingtransferred to the new location. Therefore. I find that Re-spondent York was not a successor to Respondent Lauer.Based upon the foregoing. since Respondent Bell, Re-spondent York. and Respondent Upstate are not alter egosor do not constitute a single employer with RespondentLauer, and Respondent York is not a successor to Respon-dent Lauer, the three of them had no obligation to recog-nize and bargain with the Unions. Accordingly, they didnot unlawfully refuse to bargain with the Unions as alleged.Insofar as the refusal to bargain by Respondent Lauer isconcerned, the evidence, supra, establishes that WayneKlopp, upon selling his ownership in the corporation. ter-minated all the employees and also terminated its opera-tions. These operations were terminated without any priornotice being given to the Unions and without affording theUnions an opportunity to bargain about the effects on theunit employees, who were all terminated, in terminating theoperations.The law is well settled that an employer is obligated toafford the union an opportunity to discuss the impact andeffect of closing an operation on bargaining unit employeesand that a failure or refusal to do so violates Section 8(a}(5)and (I) of the Act. Mernrweather Optical Compan'., 240NLRB 1213 (1979): Interstate Tool Co.. Inc., 177 NLRB686, 687 (1969). The failure of the union to request bargain-ing about closing an operation does not relieve an employerof its obligation to bargain where its intentions, as here.were not made known to the union. See Ozark Tradilers.Incorporated, etc.. 161 NLRB 561, 564 (1966).Therefore. I find that Respondent Lauer was under acontinuing duty to bargain about the effects of terminatingits operations on December 3. 1977. upon the unit employ-ees who were all terminated, and that by failing and refus-ing to do so it thereby violated Section 8(a)(5) and (I) of theAct.Since the termination of Respondent Lauer's employeesand the termination of its operations were not alleged tohave been discriminatorily motivated and absent. as here,evidence to establish that such acts were taken for discrimi-nators reasons. I find the evidence is insufficient to establishthat Respondent l.ater further violated Section 8(a)(5) and(I ) of the Act bh refusing to bargain with the Unions asalleged.ii, Mit litt-1 (IO Il' lt Nt SIR I.ABO()R PR('l I( S P()ON( ()MMI R( 1The activities of Respondent l.auer set forth in sectionIII. above. ound to constitute unfair labor practices occur-ring in connection with the operations of Respondent l.auerdescribed in section 1. abhove. htve a close. intimate, andsubstantial relationship to trade. traffic, and commerce.illong the se ecra St.les 1i] tenl to leald to labor disputes365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAWI. Lauer's Furniture Stores, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Retail Store Employees Union Local 345, AFL CIO,and Chauffeurs, Teamsters and Helpers Local Union No.118, an affiliate of the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,are each labor organizations within the meaning of Section2(5) of the Act.3. Respondent Lauer, Respondent Bell, Respondent Up-state, and Respondent York are not alter egos and do notconstitute a single employer, and Respondent York is not asuccessor to Respondent Lauer.4. By failing and refusing to bargain with the Retail Lo-cal and the Teamsters Local about the effects of terminat-ing its operations on its unit employees represented bythem, who were all terminated, Respondent Lauer has vio-lated Section 8(a)(5) and (1) of the Act.5. Respondent Bell, Respondent Upstate, and Respon-dent York did not violate Section 8(a)(l) and (5) of the Act,as alleged.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Lauer has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative action toeffectuate the policies of the Act. Accordingly, as an appro-priate remedy for the violations herein found, RespondentLauer shall be ordered to bargain with the Retail Local andthe Teamsters Local, upon their requests, about the effectson the bargaining unit employees they represented of thetermination of its operations on December 3, 1977, and topay those employees backpay at the rate of their normalwages when last in Respondent Lauer's employ from 5 daysafter the date of this Order until the occurrence of the ear-liest of the following conditions: (I) the date RespondentLauer bargains to agreements with the Retail Local and theTeamsters Local, regarding the unit employees they repre-sented, on those subjects pertaining to the effects of thetermination of operations on its employees; (2) a bona fideimpasse in bargaining; (3) the failure of the Retail Local orTeamsters Local to request bargaining within 5 days of thisDecision, or to commence negotiations within 5 days ofRespondent Lauer's notice of its desire to bargain with theRetail Local or the Teamsters Local; or (4) the subsequentfailure of the Retail Local or the Teamsters Local to bar-gain in good faith; but in no event shall the sum paid to anyof these employees exceed the amount which he would haveearned as wages from December 3, 1977, the date on whichRespondent Lauer terminated its operations, to the time he21 See Merr,weather Optical Company, upra, and Interstate Toot Co., Inc.,supra.secured equivalent employment elsewhere, or the date onwhich Respondent Lauer shall have offered to bargain,whichever occurs sooner, provided, however, that in noevent shall this sum be less than this employee would haveearned for a 2-week period at the rate of his normal wageswhen last in Respondent Lauer's employ.Interest on such sums shall be computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977).22 The General Counsel's contention that the rate ofinterest provided in the remedy should be increased to 9percent per annum because of changes in the prime interestrate is rejected, since the Board, which determines the rateof interest to be paid, previously rejected a similar argu-ment in Florida Steel, supra, in which it also adopted theInternal Revenue Service's "adjusted prime rate" as theBoard's interest rate which is presently in effect.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The Respondent, Lauer's Furniture Stores, Inc., Roches-ter, New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Failing and refusing to bargain with Retail Store Em-ployees Union Local 345, AFL CIO, and Chauffeurs,Teamsters and Helpers Local Union No. 118, an affiliate ofthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of' America, about the effectsof terminating its operations on December 5, 1977, on itsunit employees, who were all terminated.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make whole its unit employees by paying those em-ployees who were terminated on December 3, 1977, whenRespondent Lauer terminated its operations, their normalwages plus interest for the period and in the manner setforth in that section of this Decision entitled "The Rem-edy."(b) Upon their requests, bargain collectively with RetailStore Employees Union Local 345, AFL-CIO, and Chauf-feurs, Teamsters and Helpers Local Union No. 118, an af-filiate of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, withrespect to the effects on its unit employees of its terminationof operations and reduce to writing any agreements reachedas result of such bargaining.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze and determine the amount of backpay dueunder the terms of this Order.22See, generally, Isis Plumbin & Heating Co., 138 NLRB 716 (1962).23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.366 LAUER'S FURNITURE STORES, INC.(d) Mail an exact copy of the attached notice marked"Appendix"24to Retail Store Employees Union Local 345,AFL-CIO, and Chauffeurs, Teamsters and Helpers LocalUnion No. 118, an affiliate of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, and to all unit employees who were em-ployed by it when it terminated its operations on December5, 1977. Copies of said notice, on forms provided by theRegional Director for Region 3, after being duly signed by2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of TheNational Labor Relations Board."the Respondent Lauer's authorized representative, shall bemailed immediately upon receipt thereof as herein abovedirected.(e) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps Re-spondent Lauer has taken to comply herewith.IT IS FURIHtER ORDERED that those portions of the con-solidated complaint against Respondent York. RespondentUpstate, and Respondent Bell be, and they hereby are, dis-missed in their entirety and that the consolidated complaintagainst Respondent Lauer be, and it hereby is. dismissedinsofar as it alleges unfair labor practices not specificallyfound herein.367